
	

114 SRES 406 ATS: Recognizing the Girl Scouts of the United States of America on the 100th Anniversary of the Girl Scout Gold Award, the highest award in the Girl Scouts, which has stood for excellence and leadership for girls everywhere since 1916. 
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 406
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Ms. Mikulski (for herself, Ms. Collins, Mrs. Murray, Mrs. Capito, Ms. Baldwin, Ms. Ayotte, Mr. Schumer, and Mr. Enzi) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 5, 2016Committee discharged; considered and agreed toRESOLUTION
		Recognizing the Girl Scouts of the United States of America on the 100th Anniversary of the Girl
			 Scout Gold Award, the
			 highest award in the Girl Scouts, which has stood for excellence and
			 leadership for girls everywhere since 1916. 
	
	
 Whereas each girl who pursues the Girl Scout Gold Award aspires to transform an original idea and vision for change into an actionable plan with far reaching and sustainable results;
 Whereas for more than a century preceding the date of adoption of this resolution, the Girl Scouts of the United States of America (referred to in this preamble as the Girl Scouts) has inspired girls to lead with courage, confidence, and character;
 Whereas the Girl Scout Gold Award represents the highest form of the ideals of courage, confidence, and character;
 Whereas the Girl Scout Gold Award calls on a Girl Scout in grades 9 through 12 to take on a project that has a measurable and sustainable impact on the community of the Girl Scout by—
 (1)assessing a need; (2)designing a solution to the need;
 (3)completing the project; and (4)inspiring others to sustain the project;
 Whereas the highest award in Girl Scouting honors leadership in the tradition of the Girl Scouts; Whereas the Girl Scout movement began on March 12, 1912, when Juliette Daisy Gordon Low, a native of Savannah, Georgia, organized a group of 18 girls and provided the group of girls with an opportunity to develop physically, intellectually, socially, and spiritually;
 Whereas the goals of Juliette Daisy Gordon Low were to bring girls of all backgrounds together to develop self-reliance and resourcefulness, and to prepare each girl for a future role as a professional woman and active citizen outside the home;
 Whereas shortly after the inception of the Girl Scout movement, it was decided that there should be a special recognition for each girl who—
 (1)represents the very best of the Girl Scouts; and
 (2)through courage, tenacity, dedication, and skill, takes action in her community with an immediate and sustainable impact;
 Whereas, in 1916, the Golden Eaglet was introduced as the highest award in Girl Scouting; Whereas the highest award in Girl Scouting has been known as the Golden Eaglet, the Curved Bar Award, First Class, and, for the period of 35 years preceding the date of adoption of this resolution, the Girl Scout Gold Award;
 Whereas although the name of the highest award in Girl Scouting has changed over the years, the conviction, dynamism, and idealism it takes to earn the award have not;
 Whereas the Girl Scout Gold Award, like each girl who earns the award and the project the girl undertakes—
 (1)stands as an enduring symbol of the fortitude and personal strength of a Girl Scout; and
 (2)clearly demonstrates the tangible, real-world impact that participation in the Girl Scouts can have on the life of a girl, and by extension, the community of the girl and the world;
 Whereas earning the Girl Scout Gold Award is comparable to achieving the rank of Eagle Scout in the Boy Scouts of America;
 Whereas a girl who earns the Girl Scout Gold Award— (1)joins an elite group of less than 6 percent of Girl Scouts each year; and
 (2)may be eligible for a higher grade when enlisting in the Armed Forces of the United States or for scholarships at certain institutions of higher education;
 Whereas according to a study of the Girl Scout Research Institute entitled The Power of the Girl Scout Gold Award: Excellence in Leadership and Life, recipients of the Girl Scout Gold Award, compared to nonrecipient peers— (1)report a more positive sense of self;
 (2)are more engaged civically and in community service;
 (3)have more confidence in their leadership abilities; and (4)experience greater life satisfaction and success;
 Whereas the Girl Scout Gold Award acknowledges the power and dedication of each young woman to better herself and to make the world a better place for other individuals;
 Whereas during the century preceding the date of adoption of this resolution, millions of Girl Scout alumnae have positively impacted their communities and the world with creative, effective, and sustainable Take Action projects; and
 Whereas in the centennial of the Girl Scout Gold Award, the Girl Scouts invites alumnae and supporters of the Girl Scouts everywhere to Celebrate 100 Years of Changing the World: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the remarkable impact that recipients of the Girl Scout Gold Award during the century preceding the date of adoption of this resolution have had on—
 (A)the lives of individuals in the United States; and (B)the world;
 (2)recognizes the lasting impact of the projects of recipients of the Girl Scout Gold Award on the communities of the recipients;
 (3)congratulates the Girl Scouts of the United States of America and Girl Scout Gold Award recipients everywhere on the centennial of the Girl Scout Gold Award; and
 (4)joins the Girl Scouts of the United States of America in celebrating 100 years of the Girl Scout Gold Award.
			
